NO. 07-09-0140-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL B

                                     SEPTEMBER 3, 2009
                               ______________________________

                                   RICHARD WILLIAM KINCAID,

                                                                          Appellant

                                                     v.

                                       THE STATE OF TEXAS,

                                                           Appellee
                             _________________________________

            FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

                  NO. 122436; HON. W. F. “CORKY” ROBERTS, PRESIDING
                           _______________________________

                                  Memorandum Anders Opinion
                               _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Richard William Kincaid was convicted by a jury of possessing marijuana

in an amount of two ounces or less and sentenced to 180 days confinement in the Potter

County jail. Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders1 brief wherein he certified that, after diligently searching the record, he found the

appeal to be without merit. Along with his brief, appellate counsel attached a copy of a



       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
letter sent to appellant informing him of counsel’s belief that there was no reversible error

and of appellant’s right to file a response or brief pro se. By letter dated July 22, 2009, this

court also notified appellant of his right to tender his own brief or response and set August

21, 2009, as the deadline to do so. To date, we have received neither a brief nor a

response.

        In compliance with the principles enunciated in Anders, appellate counsel discussed

several potential areas for appeal. They involved 1) whether a sufficient chain of custody

was established to support the admission into evidence of the marijuana, and 2) the

sufficiency of the evidence to sustain the conviction including whether appellant was

properly identified at trial. Counsel also explained why each argument lacked merit.

        We conducted our own review of the record to assess the accuracy of counsel’s

conclusions and to uncover arguable error pursuant to Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1991). That review failed to reveal any.

        Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2



                                                             Brian Quinn
                                                             Chief Justice



Do not publish.




        2
           Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion
and judgm ent, along with notification of appellant’s right to file a pro se petition for discretionary review. See
T EX . R. A PP . P. 48.4.

                                                        2